                Case 1:19-cv-05488 Document 1 Filed 06/12/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 PACIOTTI S.p.A.,
                                                        Case No. 19-5488
                         Plaintiff,
    -against-
                                                        COMPLAINT
 DELLAMODA, INC.,

                         Defendant.                     ECF Case



       Plaintiff, Paciotti, S.p.A., by and through its attorneys, Knox Law Group, PC, alleges as

follows:

                                PRELIMINARY STATEMENT

   1. This complaint is based upon Dellamoda, Inc.’s continued failure to satisfy certain

outstanding invoices for merchandise delivered by Paciotti, S.p.A.

                                            PARTIES

   2. Paciotti S.p.A. (“Plaintiff”) is a foreign corporation duly formed and existing under the

laws of Italy with its principal office located at Via Cattolica, 1-Z.I. “B” 62012 – Civitanova

Marche.

   3. Upon information and belief, Dellamoda, Inc. (“Defendant”) is a corporation duly formed

and existing under the laws of the State of California with its principal office located at 741

Lakefield Road, Suite G, Westlake Village, CA 91361.

                                 JURISDICTION AND VENUE

   4. Plaintiff is a citizen of Italy for purposes of diversity jurisdiction under 28 U.S.C. § 1332.

   5. Defendant is a citizen of the State of California for purposes of diversity jurisdiction

under 28 U.S.C. § 1332
              Case 1:19-cv-05488 Document 1 Filed 06/12/19 Page 2 of 3



    6. This Court has original subject matter jurisdiction with respect to this action pursuant to

29 U.S.C. § 1332 as there exists complete diversity of citizenship between Plaintiff and

Defendant and the amount in controversy exceeds Seventy-Five Thousand Dollars ($75,000.00),

exclusive of interest and costs.

    7. Defendant is subject to the jurisdiction of this Court pursuant to 29 U.S.C. 1391(b)(2),

CPLR 302(1), and CPLR 302(4).

                 FACTUAL ALLEGATIONS RELATED TO ALL CLAIMS

    8. Plaintiff is in the business of designing and producing shoes and other merchandise for

sale.

    9. Defendant describes itself as a luxury boutique, offering shoes and accessories for sale to

the public.

    10. Defendant has purchased shoes from Plaintiff on numerous occasions and offered the

purchased shoes for sale on its website.

    11. Defendant maintains a warehouse in New York.

    12. Upon information and belief, Defendant stores shoes purchased from Plaintiff in its New

York warehouse.

    13. Defendant offers Plaintiff’s shoes for sale in New York.

    14. Defendant has sold Plaintiff’s shoes to consumers in New York.

    15. Defendant has received invoices from Plaintiff which remain open and unpaid.

                         AS AND FOR A FIRST CAUSE OF ACTION
                                     Account Stated

    16. Plaintiff repeats and realleges each of the foregoing allegations as if set forth fully herein.

    17. On or about September 8, 2016, Plaintiff submitted Invoice Number 888901 to Defendant

in the amount of $35,725.60, of which $15,725.60 remains outstanding.

                                                   2
              Case 1:19-cv-05488 Document 1 Filed 06/12/19 Page 3 of 3



   18. On or about January 25, 2017, Plaintiff submitted Invoice Number 216655 to Defendant

in the amount of $45,751.00, all of which remains outstanding.

   19. On or about April 13, 2017, Plaintiff submitted Invoice Number 778666 to Defendant in

the amount of $22,250.20, all of which remains outstanding.

   20. Defendant has not disputed or objected to any of the three invoices.

   21. By reason of the foregoing, Defendant is liable to Plaintiff for an amount not less than

$83,726.80.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests the Court to enter judgment in its favor

and against the defendant for the open invoices, plus prejudgment interest, along with such other

and further relief as this Court may deem just and proper.

Dated: New York, New York
       June 11, 2019
                                                     KNOX LAW GROUP, P.C.

                                             By:     Daniel Knox
                                                     Daniel Knox
                                                     1 Penn Plaza, Suite 2430
                                                     New York, NY 10119
                                                     (212) 239-1114
                                                     dknox@knoxlaw.nyc




                                                3
